UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

            -against-
                                                            NOTICE OF MOTION TO
KEITH RANIERE, also known as "Vanguard,"                    ADMIT COUNSEL PRO HAC
CLARE BRONFMAN,                                             VICE
ALLISON MACK,
KATHY RUSSELL,                                              Cr. No. 18-204 (NGG)
LAUREN SALZMAN and
NANCY SALZMAN, also known as "Prefect,"

             Defendants.


         PLEASE TAKE NOTICE that upon the annexed Affidavit of movant in support

of this motion and the Certificate(s) of Good Standing annexed thereto we will move this

Court pursuant to Rule 1.3(c) of the Local Rules of the United States District Courts for

the Southern and Eastern District of New York for an Order allowing the admission of

movant, a member of the Firm of KW Law, LLP, 6122 N. 7th St., Suite D, Phoenix,

Arizona 85014, and a member in good standing of the Bar of the State of Arizona, as

attorney pro hac vice to argue or try this case in whole or in part as counsel for Defendant

Lauren Salzman. There are no pending disciplinary proceedings against me in any State

or Federal court.




4817-1961-0834, v. 1
         DATED: December 14, 2020


                                    Respectfully submitted,




                                    Andrea S. Tazioli
                                    KW Law, LLP
                                    6122 N. 7th St., Suite D
                                    Phoenix, Arizona 85014
                                    andrea@kwlaw.co
                                    602.609.7367




4817-1961-0834, v. 1
                             CERTIFICATE OF SERVICE

         I hereby certify that on December 14, 2020, the foregoing document was filed

with the Clerk of the Court and served in accordance with the Federal Rules of Civil

Procedure, and/or the Eastern District's Local Rules, and/or the Eastern District's Rules

on Electronic Service upon all counsel of record in this matter.


Andrea S. Tazioli
KW Law, LLP




4817-1961-0834, v. 1
